Filed with the Classified

Information Security Officer
CISO AA eoLorcl-l

Date QQfO1/ WAL

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF WISCONSIN

 

UNITED STATES OF AMERICA,
Plaintiff,
Vv.
SAMY HAMZEH,

~ Defendant.

Case No. 16-CR-21

FILED IN CAMERA, EX PARTE
AND UNDER SEAL WITH THE
CLASSIFIED INFORMATION
SECURITY OFFICER OR
DESIGNEE

 

(U) GOVERNMENT'S CLASSIFIED IN CAMERA, EX PARTE RESPONSE TO THE
DEFENDANT’S OBJECTIONS TO THE MAGISTRATE JUDGE’S ORDER
PURSUANT TO SECTION 4 OF THE CLASSIFIED INFORMATION PROCEDURES
ACT AND RULE 16(D)(1) OF THE FEDERAL RULES OF CRIMINAL PROCEDURE

 

 
